Dr. J. E. Peavy                                Opinion No. M-38
Commissioner of Health
Texas State Dept. of Health                    Re:     Whether S.B. 130, Acts,
Austin, Texas                                          59th Legislature,    1965,
                                                       codified  as Art. 4477-12,
                                                       transfers  to the Texas
                                                       State Department of
                                                       Health the powers pre-
                                                       viously vested in the
                                                       Board for Hospitals
                                                       and Special Schools by
                                                       Art. 6674-t, v.c.s.,
Dear Dr. Peavy:                                        and related question.
                 By a recent letter you have requested an opinion       from
this   office,       We quote from your letter as follows:
              "This Agency has been presented with
       several questions as to the scope of authority
       provided by Sections 1 and 2 of Senate Bill
       130, Acts of the 59th Legislature,     1965,
       codified    as Article 4477-12, Vernon's Civil
       Statutes.
              11
                . . . .
             "We would appreciate       your opinion    regarding
       the following  questions:
             "1 . Was the effect  of Sections 1 and 2
       of Senate Bill 130, now codified    as Article
       4477-12, Vernon's Civil Statutes,    to transfer
       to the Texas State Department of Health the
       powers previously   vested In the Board for
       Hospitals  and Special Schools by Article     6674-t,
       Vernon's Civil Statutes?
             “2.    If your answer to the above question
       is In the affirmative,     do the words 'construction,
       maintenance and repair of roads' Include the
       construction    and repair of parking lots, alley-
                                -180-
Dr. J. E. Peavy, Page 2 (M-38)


        ways,   driveways   and walkways?”
          House Bill 481, Acts, 32nd Legislature,  Regular Ses-
sion, 1951, Chapter 187, pages 309-310, codified  as Article
6674t, Vernon’s Civil Statutes, is quoted, in part, as follows:
              “Section 1. The Texas State Highway
        Department Is hereby authorized and empowered,
        upon request of the Board for Texas State
        Hospitals and Special Schools ~ . ~ to enter
        Into agreements or contracts   with the Board
        . . .for the construction,   maintenance and
        repair of roads within any of the Institutions,
        hospitals   and schools under the control, man-
        agement or supervision   of the Board . . . .
              I,
                . . . .
              “Section 4, The fact that msny institu-
        tions and special   schools within this State
        require roads and road work and the fact that
        roads can be constructed       and maintained most
        economically   and efficientiy     by the State
        Highway Department . . . .
             Under the clear provisions  of the above statute,  the
Texas Highway Department and the named agencies,     including the
Board for Texas State Hospitals and Special Schools, were au-
thorized by the Legislature    to contract for purposes of constructing
and maintaining roads within the boundaries of all the schools and
Institutions    and hospitals under control of the named agencies.
Attorney General’s Opinion No. S-102 (1953).      The obvious purpose
of this legislation    was to allow the named agencies to turn over
to the Texas Highway Department the duty of efficiently      construct-
ing and maintaining roads upon the various state properties,       and
thus result in saving of money to the state.
           By Senate Bill 130, Acts 59th Legislature,          Regular
Session,  1965, chapter 51, page 124, codified      as Article    4477-12,
Vernon’s Civil Statutes,    the Legislature   transferred    from the
Board for State Hospitals and Special Schools to the State Health
Department the responsibility     for the care of tuberculosis      patients
and tuberculosis  hospitals   throughout the state.       Section 1 of
Article  4477-12 is quoted, In part, as follows:
              “Section 1.  a . .From and after Sept-
        ember 1, 1965, the custody, control,   mainten-
        ance and operation of all tuberculosis   hospitals
        maintained by the State of Texas shall be under
                               - 181 -
Dr. J. E. Peavy, page 3 (M-38)


      the jurisdiction     and control   of the State
      Board of Health     . , . .'
           The Board for State Hoapltals and Special Schools no
longer exists.   The State Board of Health has taken over the
duties of the state tuberculosis  hospitals.  Attorney General's
Opinion No. C-489 (1965). The remaining duties of the Board
for State Hospitals  and Special Schools were assumed by the
Texas Department of Mental Health and Mental Retardation,
Articles 5547-202, et seq., Vernon's Civil Statutes.
           In answer to your first   question,  It Is our opinion
that the authority   to contract between the Texas Highway Depart-
ment and the Board for State Hospitals     and Special Schools as
authorized by Article   6674t.,was transferred   to the State Board
of Health by Article   4477-12 as far as state tuberculosis    hospitals
are concerned.
           Your opinion request refers to Article     4413(12), Ver-
non's Civil Statutes.     This trtlcle  commonly known as The
Interagency Cooperation Act,      was enacted in 1953, or two years
subsequent to Article    6674t. Section 3 of the Interagency Coopera-
tion Act states:   "Provided,  however, nothing herein shall authorize
any agency to construct    any highway, street,  road, or other bulld-
ing or structure for any other agency, except as otherwise speclfi-
tally authorlzed by existing     law, and, except . . .'I
           It is our opinion that Article   4413(32) does not negate
the authority   conferred by Article 6674t due to the fact that
Article 6674t was an existing    law at the time of enactment of
Article b&13(32).
           Your second question asks whether our Interpretation
of the term "construction,   maintenance and repair of roads"
Includes construction   and repair of parking lots,   alleyways,
driveways, and walkways.    We believe  that it was the Intent of
the Legislature,   as shown by Section 4 of Article   6674t, that the
named agencies could contract with the Texas Highway Department
to handle the roadways of the various hospitals     and Institutions,
and that this term was to be given Its broadest meaning.
            Webster's    New International   Dictionary   2nd Edition,
defines   road as:
           "A place where one may ride; an open
      way or public passage, for vehicles,   person,
      and animals . . .forming a means ofticommunica-
      tion between one place and another.
                              - 182 -
Dr. J. E. Peavy, page 4 (M-38)                                      .”


           It Is our opinion that the language "construction,
maintenance and repair of roads" should be construed to Include
the construction   and repair of the Items covered by your second
question.   Attorney General's Opinion No. S-105 (1953).
                      SUMMARY
            Section 1 of Article 4477-12, Vernon's
     Civil Statutes, transferred   to the Texas Health
     Department the power to contract with the Texas
     State Highway Department, previously   given to
     the Board for Texas State Hospitals and Special
     Schools by Article   6674t, Vernon's Civil Statutes,
     as far as such power relates   to the state tuber-
     culosls   hospitals,
            The term 'construction,     maintenance and re-
     pair   of roads" as contained In Section 1 of Article
     6674t, Vernon's Civil Statutes,       is to be given a
     liberal Interpretation      as intended by Section 4 of
     Article   6674t.




                               u
Prepared by James C. McCoy
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
John Reeves
Malcolm Quick
Robert Flowers
John Banks
STAFF LEGALASSISTANT:
A. J. Carubbi, Jr.




                         - 183 -